 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Nannette G. Hummel,                              No. CV-16-04381-PHX-JJT
10                  Plaintiff,                         ORDER
11    v.
12    Maricopa County Adult Probation
      Department,
13
                    Defendant.
14
15          At issue is Defendant’s Motion for Summary Judgment (Doc. 48, Mot.), to which
16   Plaintiff has filed a Response (Doc. 53, Resp.) and Defendant replied (Doc. 57, Reply).
17   Plaintiff Nannette G. Hummel (“Plaintiff”) alleges that Defendant Maricopa County Adult
18   Probation Department (“Defendant” or “APD”) violated the Americans with Disabilities
19   Act (“ADA”), 42 U.S.C. § 12101 et seq., by terminating Plaintiff’s employment instead of
20   granting her request to either extend her medical leave or assign her to light duty. Based
21   on the following, the Court grants Defendant’s Motion for Summary Judgment.
22   I.     BACKGROUND
23          Plaintiff began working at APD as an adult probation officer on January 18, 2005.
24   (Doc. 49, Statement of Facts in Supp. of MSJ (“DSOF”) ¶ 1; Doc. 56, Pl.’s Controverting
25   Statement of Facts in Supp. of Resp. (“CSOF”) ¶ 1.) On October 16, 2012, Defendant
26   terminated Plaintiff’s employment. (¶ 7.) Plaintiff appealed her termination and was
27   reinstated on June 10, 2013. (¶ 10.) Soon thereafter, Plaintiff requested to be transferred
28
 1   from the Mesa office to the Northpoint office. (¶ 20.) APD granted the request on June 13,
 2   and Plaintiff began work there on June 18. (¶¶ 21–22.)
 3          Two days later, Plaintiff began what was initially set to be a two-day leave of
 4   absence. (¶ 25.) After Plaintiff began her leave on June 20, however, she requested medical
 5   leave and remained off work until January 2014. (¶¶ 27–28.)1
 6          Plaintiff submitted two additional leave requests on July 31, 2013. First, Plaintiff
 7   requested FMLA leave from July 22 to August 31 to care for her adult daughter following
 8   facial surgery. (¶ 31.) APD denied the request citing insufficient documentation that
 9   Plaintiff’s daughter was disabled and unable to care for herself; however, APD did
10   authorize Plaintiff to use accrued sick leave. (¶ 32.) Second, Plaintiff requested FMLA
11   leave from August 15 to November 15 to undergo and recover from partial knee
12   replacement surgery. (¶ 33.) APD approved the request on August 8. Because Plaintiff had
13   already accrued the full 480 hours permitted under the FMLA, APD approved leave from
14   August 15 to November 7. (¶ 34.) Plaintiff’s surgery took place on August 16. (¶ 35.)
15          As her approved leave neared its end, Plaintiff requested additional time. On
16   November 4, 2013, Plaintiff sent an email to APD Human Resources Analyst Mikisha Steel
17   stating that her doctor had extended her leave until January 6, 2014. (¶ 40.) Even though
18   APD understood this as a request for leave beyond Plaintiff’s available FMLA hours, Chief
19   Probation Officer Barbara Broderick granted the request. (¶ 41.) Broderick further advised
20   Plaintiff that any absence beyond January 6 would be unauthorized and that to return to
21   work, Plaintiff would need to provide medical documentation clearing her to perform the
22   essential functions of her job. (¶ 42.)
23          Plaintiff returned to the office on January 6, 2014. (¶ 43.) At that time, she submitted
24   a doctor’s note dated October 31, 2013, which stated that Plaintiff would return to regular
25   duty on January 6. (¶ 44; Doc. 49-1, Ex. P.) Steel informed Plaintiff that the note was
26   insufficient and provided an essential functions form for her doctor to complete before she
27
     1
      The parties dispute whether Plaintiff returned to work before her January 30 separation.
28   Plaintiff maintains that she returned to work on both January 6 and January 30.
     (CSOF ¶ 28.) Defendant says she remained on leave until her separation. (DSOF ¶ 28.)

                                                  -2-
 1   could return to work. (¶ 45.) Because Plaintiff could not see her doctor until January 27,
 2   Broderick approved an additional three weeks of leave. (¶ 46.) Broderick again advised
 3   Plaintiff that any absence beyond January 27 would be unauthorized and that she would
 4   need to provide a completed essential functions form. (¶ 47.) Following her January 27
 5   doctor appointment, Plaintiff forwarded a letter to Broderick requesting additional leave
 6   until February 13 and included a completed copy of the required form. (¶¶ 48–49.) Plaintiff
 7   concedes that she was not fit to return to regular duty as of January 27. (¶ 50.) After
 8   reviewing the essential functions form completed by Plaintiff’s doctor, Broderick denied
 9   Plaintiff’s request by letter dated January 28. (¶ 51.) The letter further stated that as of
10   January 28, Plaintiff’s absences from work were unauthorized and that if she was absent
11   for three or more consecutive days, she would be “automatically considered to have
12   resigned.” (¶ 57.) Three days later, APD ended Plaintiff’s employment. (¶ 60.)
13          On March 31, 2014, Plaintiff filed a claim with the Equal Employment Opportunity
14   Commission (“EEOC”) alleging that Defendant’s decision to end her employment violated
15   the ADA. (Doc. 56, Pl.’s Separate Statement of Facts (“PSOF”) ¶ 39.)2 EEOC issued a
16   cause determination on December 23, 2015, finding “reasonable cause to believe”
17   Defendant had “failed to provide [Plaintiff] with a reasonable accommodation of additional
18   medical leave and terminated her employment.” (Doc. 7-1, Ex. 2.)3 After receiving a right
19   to sue letter, Plaintiff filed suit in this Court on December 14, 2016, and she amended her
20   complaint on January 4, 2017. (See Doc. 1, Compl.; Doc. 7, Am. Compl.) Plaintiff alleges
21   that Defendant violated the ADA by (1) failing to provide Plaintiff with a reasonable
22   accommodation by either extending her leave or allowing her to work light duty until her
23   doctor released her to full duty and (2) refusing to engage in the interactive process to find
24   such an accommodation. (See generally Am. Compl.)
25
26
27
     2
      Plaintiff’s Separate Statement of Facts begins on page 12 of the docket entry.
28   3
      EEOC did not, as Plaintiff alleges, find that Defendant had in fact violated the ADA. (See
     PSOF ¶ 40.)

                                                 -3-
 1   II.    LEGAL STANDARD
 2          Summary judgment is appropriate when: (1) the movant shows that there is no
 3   genuine dispute as to any material fact; and (2) after viewing the evidence most favorably
 4   to the non-moving party, the movant is entitled to prevail as a matter of law. Fed. R. Civ.
 5   P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Eisenberg v. Ins. Co. of
 6   N. Am., 815 F.2d 1285, 1288-89 (9th Cir. 1987). “Only disputes over facts that might affect
 7   the outcome of the suit under governing [substantive] law will properly preclude the entry
 8   of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
 9   “genuine issue” of material fact arises only “if the evidence is such that a reasonable jury
10   could return a verdict for the nonmoving party.” Id.
11          In considering a motion for summary judgment, the court must regard as true the
12   non-moving party’s evidence if it is supported by affidavits or other evidentiary
13   material. Celotex, 477 U.S. at 324; Eisenberg, 815 F.2d at 1289. However, the non-moving
14   party may not merely rest on its pleadings; it must produce some significant probative
15   evidence tending to contradict the moving party’s allegations, thereby creating a material
16   question of fact. Anderson, 477 U.S. at 256–57 (holding that plaintiff must present
17   affirmative evidence to defeat properly supported motion for summary judgment); First
18   Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968).
19          “A summary judgment motion cannot be defeated by relying solely on conclusory
20   allegations unsupported by factual data.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.
21   1989). “Summary judgment must be entered ‘against a party who fails to make a showing
22   sufficient to establish the existence of an element essential to that party’s case, and on
23   which that party will bear the burden of proof at trial.’” United States v. Carter, 906 F.2d
24   1375, 1376 (9th Cir. 1990) (quoting Celotex, 477 U.S. at 322).
25   III.   ANALYSIS
26          The ADA provides that “[n]o covered entity shall discriminate against a qualified
27   individual with a disability because of the disability of such individual in regard to . . .
28   discharge of employees . . . and other terms, conditions, and privileges of employment.”


                                                -4-
 1   42 U.S.C. § 12112(a). To establish a prima facie case, then, a plaintiff must show that she
 2   (1) is disabled; (2) is a qualified individual; and (3) has suffered an adverse employment
 3   action because of her disability. Mayo v. PCC Structurals, Inc., 795 F.3d 941, 944 (9th Cir.
 4   2015). Here, parties’ dispute hinges on the second element.
 5          The ADA defines “qualified individual” as “an individual who, with or without
 6   reasonable accommodation, can perform the essential functions of the employment
 7   position that such individual holds or desires.” 42 U.S.C. § 12111(8). This definition
 8   necessarily excludes an individual who cannot perform these functions with or without
 9   such accommodation. Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1108
10   (9th Cir. 2000). Essential functions are those “fundamental job duties of the employment
11   position” minus the position’s “marginal functions.” 29 C.F.R. § 1630.2(n)(1). To
12   determine these functions, “[t]he court first examines whether the individual satisfies the
13   requisite skill, experience, education and other job-related requirements of the position.”
14   Bates v. United Parcel Serv., Inc., 511 F.3d 974, 990 (9th Cir. 2007) (en banc) (quotation
15   omitted). The court next determines whether she can perform those functions with or
16   without a reasonable accommodation. Id. The employer must produce evidence
17   establishing which job functions are essential; however, the plaintiff retains the burden of
18   proving she could perform those functions with or without such accommodation. Samper
19   v. Providence St. Vincent Med. Ctr., 675 F.3d 1233, 1237 (9th Cir. 2012). Plaintiff has not
20   done so here.
21          Defendant’s central argument is that Plaintiff was not a qualified individual when
22   she was terminated. (See MSJ at 9–11.) Though an adult probation officer performs other
23   essential functions, the parties’ primary dispute is whether field work—namely, visiting
24   probationers at their homes—is one of them. Defendant cites Broderick’s testimony that
25   field work was one of several essential functions Plaintiff could not perform. (MSJ at 9
26   (citing DSOF ¶ 53).) Broderick also testified that field work accounted for more than fifty
27   percent of an officer’s job duties. (Id. at 9 (citing DSOF ¶ 55).) Defendant further points
28   out that Plaintiff and her doctor both agree that she was not fit to perform her regular duties


                                                  -5-
 1   as of her termination date. (Id. (citing DSOF ¶ 50; Doc. 49-1, Ex. T–Jan. 27, 2014 Note).)
 2   Indeed, the last essential functions form completed by her doctor states that as of
 3   January 27, 2014, Plaintiff could not lift more than ten pounds, climb, bend, kneel, process
 4   large volumes of work, work closely with mechanical equipment or tools, work irregular
 5   hours or changing shifts, or conduct field work—all of which are listed as essential
 6   functions. (See Jan. 27, 2014 Note.)
 7          Plaintiff does not deny any of these limitations. Nor does she dispute Defendant’s
 8   classification of these functions as essential—that is, aside from field work. To this point,
 9   Plaintiff responds first by highlighting other testimony suggesting the typical amount of
10   field work falls between thirty and fifty percent of the job. (Resp. at 3, 7.) She then insists
11   that this estimate, too, is “far in excess of the actual portion of time she spent doing field
12   work.” (Id.) Specifically, Plaintiff “believes based on her own experience” that field work
13   accounted for “no more than 15 [percent]” of her job duties.4 (Id. at 3.)
14          Even if the Court were to credit Plaintiff’s self-assigned estimate, a reasonable
15   factfinder could not conclude that field work is a marginal job function simply because it
16   accounts for a less-than-predominant share of an officer’s duties. Such a finding would
17   necessarily place an arbitrary cap on the number of essential functions any one job could
18   have. Indeed, by this logic, a job with sufficiently numerous roles might have no essential
19   functions at all. The law scarcely demands such an absurdity. “The amount of time spent
20   on the job performing the function” is only one in an inexhaustive list of factors courts
21   typically   consider   in   evaluating    whether    a   function   is   essential.   See   29
22   C.F.R. § 1630.2(n)(3)(i)–(vii); see, e.g., Moore v. Computer Assocs. Int’l, Inc., 653 F.
23   Supp. 2d 955, 963–64 (D. Ariz. 2009) (evaluating these factors). Plaintiff not only
24   emphasizes time spent to the exclusion of all other relevant considerations, but also omits
25   4
       This figure is based solely on Plaintiff’s declaration made in opposition to Defendant’s
     motion. (See Doc. 56-1, Ex. A–Decl. of Nannette G. Hummel ¶ 3.) The Ninth Circuit has
26   long “refused to find a genuine issue where the only evidence presented is uncorroborated
     and self-serving testimony.” See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061
27   (9th Cir. 2002) (quotations omitted). The Court likewise declines to do so here. Even if the
     proportion of field work was dispositive to its status as an essential function, Plaintiff has
28   presented no evidence beyond her own declaration that might rebut even the lower estimate
     of thirty to fifty percent. See Anderson, 477 U.S. at 256–57.

                                                  -6-
 1   any rationale supporting her conclusion that spending fifteen percent of the time
 2   performing field work makes that role nonessential. (See Resp. at 7.) She then suggests that
 3   “[i]t is not hard to conceive that [her] caseload could have included very little field work”
 4   until she was cleared for full duty. (Id.) Yet such speculation misses the point.
 5          The possible diversion of Plaintiff’s field work to other officers says nothing about
 6   whether it is an essential function. See Dark v. Curry Cty., 451 F.3d 1078, 1089 (9th Cir.
 7   2006) (“The ADA does not require an employer to exempt an employee from performing
 8   essential functions or to reallocate essential functions to other employees.”). By suggesting
 9   that it does, Plaintiff collapses the qualified individual inquiry into the reasonable
10   accommodation one. Meanwhile, such “job restructuring” appears only to cover the
11   reallocation or redistribution of “nonessential, marginal job functions.” 29 C.F.R. Pt. 1630,
12   App.; see also Moore, 653 F. Supp. 2d at 962 n.5 (noting that EEOC regulations “offer
13   valuable guidance” in interpreting ADA) (quotation omitted).
14          Plaintiff admits she could not perform nearly half of the functions listed as essential
15   on the form completed by her doctor. (See Jan. 27, 2014 Note; PSOF ¶ 50.) And she only
16   questioned whether one of those functions was essential—yet to no avail.5 For these
17   reasons, the Court finds no genuine issue of material fact as to whether Plaintiff was a
18   qualified individual under the ADA.
19          IT IS THEREFORE ORDERED granting Defendant’s Motion for Summary
20   Judgment (Doc. 48).
21   ....
22   ....
23   ....
24   5
       Plaintiff spends much of her Response addressing her allegation that Defendant failed to
     engage in an interactive process. (See Resp. at 5–8.) But Plaintiff still must demonstrate as
25   a threshold matter that she is a “qualified individual” under the ADA. See Mays v. Pierce
     Cty., No. C14–5291RBL, 2015 WL 5102600, at *5 (W.D. Wash. Aug. 28, 2015) (citing
26   Steele v. Thiokol Corp., 241 F.3d 1248, 1252 (10th Cir. 2001)); Rancourt v. OneAZ Credit
     Union, No. CV-17-00194-PHX-JJT, 2018 WL 3926491, at *3 n.1 (D. Ariz. Aug. 16, 2018)
27   (denying interactive process claim for failure to make prima facie ADA case); see also
     Weyer, 198 F.3d at 1108 (“The plain language of the Act thus allows only those who are
28   ‘qualified individuals’ to bring suit.”). Plaintiff has not done so here; thus, the Court need
     not separately address this component of her ADA claim.

                                                 -7-
 1          IT IS FURTHER ORDERED directing the Clerk to enter judgment in favor of
 2   Defendant and against Plaintiff and to close this case.
 3          Dated this 18th day of April, 2019.
 4
 5                                          Honorable John J. Tuchi
                                            United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -8-
